Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos. Contrario a la mayoría de los integrantes del Tribunal, somos del criterio que no sólo procede la re-vocación de la sentencia sumaria que en el presente caso dictara el foro de instancia a favor de la parte demandante recurrida sino que, a nuestro entender, lo jurídicamente procedente resulta ser que se dicte sentencia sumaria a favor de la recurrente Puerto Rican American Insurance Company (en adelante P.R.A.I.Co.). Veamos por qué.
Los hechos pertinentes que dan lugar al presente re-curso resultan ser de sencillo relato. Contra la recurrente P.R.A.I.Co. y su asegurado, el Dr. Víctor Celso Zeni, recayó sentencia en relación con un pleito sobre impericia médica. P.R.A.I.Co., conforme a los términos y condiciones de la póliza de seguro que había expedido, satisfizo a la parte demandante la suma de ochocientos sesenta y nueve mil doscientos ochenta y ocho dólares ($869,288), viniendo obligado a satisfacer el remanente de quinientos ochenta y ocho mil cuarenta y dos dólares ($588,042), el doctor Zeni. Habiéndole resultado imposible cobrar el exceso sobre los límites de la póliza del doctor Zeni, la parte demandante en un peculiar y sui géneris procedimiento de “subrogación” —la juridicidad del cual no está planteada en estos mo-mentos ante el Tribunal— logró que el foro de instancia le “adjudicara” una alegada “causa de acción” que supuesta-mente tenía el doctor Zeni contra P.R.A.I.Co.; predicada dicha causa de acción en un alegado “rechazo irrazonable”, por parte de P.R.A.I.Co., de una oferta de transacción que *68la parte demandante le había hecho, pendiente el pleito, a la mencionada compañía de seguros.
La parte demandante solicitó que se dictara sentencia sumaria a su favor. De una lectura de la extensa, y compli-cada, moción a esos efectos radicada por dicha parte surge —en lo pertinente a la controversia ante nuestra conside-ración— que el fundamento principal en que se apoya la misma es en el hecho de que P.R.A.I.Co. nunca le notificó, por escrito, al doctor Zeni de la oferta de transacción que hiciera la parte demandante, como tampoco requirió de su asegurado que confirmara, por escrito, la aceptación y/o re-chazo de la misma, “debido a que de no hacerlo así, como sucedió en el caso de autos, la compañía de seguros [alegadamente] no tiene defensa de clase alguna para po-der liberarse de tener que pagar la sentencia en exceso sobre los límites de la póliza”. Apéndice 10, pág. 105.(1)
La aquí recurrente P.R.AJ.Co., por su parte, no sólo se opuso a la moción de sentencia sumaria que radicara la parte demandante sino que, igualmente, radicó una mo-ción en solicitud de que se dictara sentencia sumaria a su favor. Su posición a esos efectos estuvo predicada, de ma-nera principal, en una declaración jurada suscrita por el Lie. Alfonso Miranda Cárdenas, abogado que había repre-sentado tanto a P.R.A.I.Co., como al doctor Zeni, en el pleito original de impericia médica. En la citada declara-ción el referido abogado expresó, en síntesis, que la antes mencionada oferta de transacción había sido rechazada no sólo a base de una evaluación que él, como abogado, había hecho del caso sino que por razón de que el doctor Zeni le había específicamente instruido para que rechazara la oferta.
El tribunal de instancia, originalmente, declaró sin lu-*69gar ambas solicitudes de sentencia sumaria. En etapa de reconsideración, sin embargo, declaró con lugar la moción a esos efectos radicada por la parte demandante. Deter-minó dicho foro, en síntesis y en lo pertinente, que: lo ale-gadamente expresado por el doctor Zeni al licenciado Miranda Cárdenas en efecto constituía “prueba de referencia” por lo que dicha evidencia debía ser “excluida”. Aparente-mente acogiendo la posición a esos efectos sustentada por la parte demandante, el foro de instancia entendió que dicha situación dejaba “huérfana” a la parte demandada re-currente de prueba alguna en relación con la moción de sentencia sumaria radicada por la parte demandante. En consecuencia, condenó a P.R.A.I.Co. a satisfacerle a la parte demandante el exceso sobre los límites de la póliza, esto es, la suma adicional de quinientos ochenta y ocho mil cuarenta y dos dólares ($588,042).
Inconforme, P.R.A.I.Co. acudió ante este Tribunal en re-visión de la referida sentencia sumaria, imputándole error al foro de instancia al así decidir. El 22 de noviembre de 1991 le concedimos término a los demandantes recurridos para que “comparezcan por escrito a mostrar causa, si la hubiere, por la cual no deba expedirse el auto solicitado y revocarse la sentencia sumaria del Tribunal Superior, Sala de San Juan de fecha 8 de abril de 1991 por el fundamento de que existió controversia sobre cuestiones de hechos esenciales a su adjudicación, las cuales deben dilucidarse en audiencia plenaria”. Resolución de 22 de noviembre de 1991. Dicha parte ha comparecido.
En el día de hoy, una mayoría de los integrantes del Tribunal revoca dicha sentencia por entender, conforme se expone en la Opinión concurrente que sirve de base a la Sentencia mayoritaria emitida, que las “declaraciones del doctor Zeni, aunque hechas extrajudicialmente, no son prueba de referencia ...”. Siendo dichas manifestaciones, conforme el criterio mayoritario, admisibles en evidencia, este Foro decreta la revocación de la sentencia sumaria *70emitida a nivel de instancia ya que la misma no puede sostenerse al existir controversia sobre hechos materiales; devolviéndose el caso al tribunal de instancia para proce-dimientos ulteriores compatibles con lo resuelto.
II
En Morales v. Automatic Vending Service, Inc., 103 D.P.R. 281, 285 (1975), expresamos que debido a que la “relación existente entre asegurador y asegurado en esta clase de contratos es fiduciaria ... el asegurador está obli-gado a actuar de la mejor buena fe y con suma discreción y diligencia al considerar cualquier oferta de transacción y está en la obligación de aceptarla si es razonable”. Mani-festamos, en adición, que la jurisprudencia norteameri-cana había desarrollado ‘Varias teorías al imponer al ase-gurador la obligación de responder por una sentencia en exceso de la cubierta de la póliza cuando se ha rechazado una oferta de transacción”, (énfasis suplido) id., pág. 286. Específicamente señalamos que unas “jurisdicciones re-quieren que se demuestre que el asegurador ha actuado de mala fe al rechazar la oferta”, (énfasis suplido) id., pág. 286; otras han requerido “que se demuestre que la asegu-radora ha actuado negligentemente”, (énfasis suplido) id., pág. 286; y algunas “requieren la concurrencia de ambos conceptos.” (énfasis suplido) id., pág. 287. Señalamos, por último, en el citado caso de Morales v. Automatic Vending Service, Inc., ante, pág. 288, que se “ha desarrollado una marcada tendencia, al resolver estas controversias entre asegurador y asegurado, de no ajustarse estrictamente a ninguna de las teorías antes mencionadas y a imponer la responsabilidad en base al convenio implícito que nace de un contrato de seguro que exige al asegurador la obligación de actuar con especial consideración por los intereses del asegurado” (énfasis suplido); y que para “determinar si el asegurador ha tenido en cuenta el interés del asegurado al. *71rechazar una oferta, el criterio normalmente utilizado es el de si un asegurador prudente hubiera aceptado la oferta” de transacción que se hizo (énfasis suplido) id., pág. 288.
De manera, pues, que en nuestra jurisdicción, y a base de la norma jurisprudencial establecida por este Tribunal en Morales v. Automatic Vending Service, Inc., ante, una compañía de seguros que —oportunamente ha levantado en el pleito los términos y condiciones de la póliza que ex-pidió a favor de su asegurador— no responde por el exceso sobre los límites de la póliza expedida decretado por senten-cia, a menos que se demuestre que su actuación al rechazar una oferta de transacción que le hiciera la parte deman-dante fue una no prudente, negligente, o hecha de mala fe.. Procede que se enfatice el hecho de que la decisión que emitiéramos en Morales v. Automatic Vending Service, Inc., ante, no exige que la compañía de seguros le notifique de dicha oferta a su asegurador. En otras palabras, la com-pañía puede rechazar la oferta sin el concurso o consenti-miento de su asegurador, no incurriendo en responsabili-dad alguna mientras no se le pruebe, repetimos, que su rechazo fue uno irrazonable, negligente o hecho de mala fe.(2)
En el caso específico ante nuestra consideración, y por tratarse de una póliza de seguros que protege contra actos de impericia médica, P.R.A.I.Co. necesitaba el consenti-miento expreso del médico asegurado para poder transigir el pleito. Ello no significa, sin embargo, que P.R.A.I.Co. ne-cesitara, conforme lo resuelto en Morales v. Automatic Vending Service, Inc., ante, el consentimiento del doctor Zeni para rechazar la oferta de transacción que le hiciera la parte demandante. Ello es más que suficiente para derro-tar la contención de la parte demandante —erróneamente *72acogida por el foro de instancia— a los efectos de que pro-cede la solicitud de sentencia sumaria radicada por dicha parte por el fundamento de que P.R.AJ.Co. no le notificó por escrito de la oferta al doctor Zeni y que el alegado re-chazo de éste tampoco constaba por escrito.
b — i
Examinamos, a la luz de la normativa jurisprudencial vigente en nuestra jurisdicción, los hechos específicos y pertinentes del caso ante nuestra consideración. Como ex-presáramos anteriormente, en apoyo de su moción de sen-tencia sumaria, P.R.A.I.Co. presentó una declaración ju-rada del Lie. Alfonso Miranda Cárdenas, un experimentado abogado en el campo de los daños y perjuicios. En dicha declaración, el mencionado abogado expresó, en lo pertinente, que:
3. Durante el trámite del caso tuve la oportunidad de re-unirme en varias ocasiones con el Dr. Zeni y con otros doctores especialistas en anestesiología que de una manera u otra coope-raron con el Dr. Zeni en la defensa del pleito. En varias ocasionéis] les expliqué las normas de derecho relativas a la responsabilidad por daños causadas por mala práctica médica en Puerto Rico. Así advertidos, todos esos médicos, incluyendo al Dr. Zeni, estaban contestes en que los hechos que presentaba el caso no indicaban mala práctica profesional de parte del Dr. Zeni; que éste había cumplido con las normas de la mejor prác-tica de la medicina en el tratamiento brindado a la menor demandante. Más aún, el Dr. Zeni entendía que había prestado ayuda generosa y gustosamente a las demandantes en un mo-mento de emergencia, sin cobrar por sus servicios; y estaba sumamente molesto e irritado con la reclamación instada por la Sra. Riley, que consideraba infundada, injusta y abusiva. Como abogado —luego de recibir las opiniones de esos peritos aneste-siólogos y de estudiar detenidamente los hechos y circunstancias del caso— yo compartía la opinión del Dr. Zeni de que éste no había incurrido en mala práctica que le pudiera hacer respon-sable a la parte demandante. (Enfasis suplido.) Apéndice II, exhibit II, pág. 372.
*73Como surge de una mera lectura de lo antes reseñado, el rechazo por parte de P.R.A.I.Co. de la oferta de transacción que a éste le hiciera la parte demandante —que, dicho sea de paso, fue por el límite máximo de la póliza expedida— se basó no sólo en la alegada negativa del doctor Zeni a con-sentir a dicha transacción sino que en la responsable y fun-damentada evaluación que del caso hiciera el experimen-tado abogado a cargo del mismo; hecho que, conforme la norma establecida en el antes citado caso de Morales v. Automatic Vending Service, Inc., ante, impide que la com-pañía aseguradora pueda ser responsabilizada por cual-quier exceso sobre el límite de la póliza de seguro expedida por ella.
El hecho innegable de que, posteriormente, el tribunal de instancia resolviera que el doctor Zeni fue negligente en el tratamiento que le brindó a las demandantes y que, inclusive, dicho foro determinara que éste había sido “teme-rario” al defenderse de la demanda —determinaciones que este Tribunal confirmó posteriormente en etapa de revi-sión— no significa de ninguna manera que el rechazo de la oferta por parte de P.R.A.I.Co. fuera uno negligente, no pru-dente y de mala fe; requisito exigido por nuestra decisión en Morales v. Automatic Vending Service, Inc., ante, para poder responsabilizar a una compañía de seguros por el exceso de la póliza concedido por sentencia. Personas razo-nables pueden diferir razonablemente sobre un hecho. ¿Quién puede negar, con absoluta certeza, que la evalua-ción, y determinación, que sobre ausencia de negligencia por parte del doctor Zeni hiciera el licenciado Miranda Cár-denas realmente no haya sido la correcta y procedente en derecho?
De todas maneras, somos del criterio que el rechazo de una oferta de transacción por una compañía de seguros demandada —basado el mismo en la responsable, dili-gente, y fundamentada evaluación que del caso haya hecho el abogado de dicha parte— libera a dicha aseguradora del *74riesgo de tener que responder por el exceso de la póliza expedida por ella, independientemente de que, posterior-mente, el foro judicial encuentre responsable., y temerario, al asegurado de dicha compañía de seguros. Eso se des-prende, y es consecuencia lógica, de lo que resolvimos en Morales v. Automatic Vending Service, Inc., ante. La deci-sión emitida en dicho caso no requiere que la evaluación que del caso realice la compañía de seguros, con el propó-sito de determinar si acepta o no la oferta de transacción que se le hace, sea una jurídicamente correcta. Lo que dicha decisión exige es que esa evaluación sea hecha en forma diligente y la misma sea producto de la buena fe y de la prudencia.
Resolver lo contrario tendría la consecuencia nefasta de obligar a las compañías de seguros a aceptar todas y cada una de las ofertas de transacción que le sean hechas por cuanto no podrían “correrse el riesgo” de que posteriormente recayera en el caso un dictamen judicial contrario a su posición. Ello constituiría, a nuestro entender, no sólo una situación insostenible sino que un absurdo jurídico.
IV
En la opinión concurrente se expresa que, como la póliza de seguro aquí en controversia requiere que la compañía de seguros obtenga el consentimiento por escrito del mé-dico asegurado para transigir el pleito, se debe exigir que la compañía, antes de rechazar una oferta de transacción, ob-tenga igualmente el consentimiento del médico para poder rechazar la oferta; requisito que no exigen las referidas pó-lizas de seguro.
Esto es, “donde la póliza dice, dice; y donde ésta no dice, debe de decir”. En otras palabras, estos tres compañeros Jueces pretenden reescribir, a su antojo, las pólizas de se-guro relativas a impericia médica. Dicha actuación, sin embargo, no nos debe sorprender. Después de todo, no es la *75primera vez que ello sucede. Recientemente, en Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352 (1992), este Tribunal reescribió, a su forma y manera, la Sec. 10, Art. II de la Constitución del Estado Libre Aso-ciado, L.P.R.A., Tomo 1, hazaña que es una tanto más difí-cil de lograr que reescribir una mera póliza de seguro.
V
En resumen, habiendo presentado la recurrente P.R.A.I.Co. evidencia —a través de la declaración jurada del licenciado Miranda Cárdenas— demostrativa de que el rechazo de la oferta de transacción no fue uno negligente, poco prudente, o hecho de mala fe, la parte demandante debió haber presentado prueba en contrario y no “cruzarse de brazos”. Véanse: Regla 36.5 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 721 (1986).
La parte demandante no presentó contradeclaraciones juradas, o ninguna otra clase de evidencia, que refutaran la contención de P.R.A.I.Co. en su solicitud de sentencia sumaria. No existiendo ninguna otra evidencia de la cual surja la existencia de controversia de hechos sobre lo afir-mado por el licenciado Miranda Cárdenas, a los efectos de que el rechazo de la oferta de transacción se debió, entre otros, a la evaluación responsable y fundada que, como abogado, él hiciera del caso, lo jurídicamente procedente en el presente caso sería que se dicte Sentencia no sólo revoca-toria de la emitida por el tribunal de instancia sino que declarando con lugar la moción de sentencia sumaria radi-cada por la recurrente P.R.A.I.Co.
Lo expuesto hace totalmente innecesario que se consi-dere, y resuelva, si lo que le expresara el doctor Zeni al licenciado Miranda Cárdenas —relativo al rechazo de la oferta— constituye, o no, “prueba de referencia”.

 Véase, en específico, las páginas 13 y 14 de la referida moción de sentencia sumaria (páginas 104 y 105 del apéndice) y, en general, las páginas 16 y 21 de dicho escrito. (Páginas 107 y 112 del referido apéndice.)


 Claro está, si la compañía prueba que le comunicó la oferta al asegurado y que éste la rechazó, el asegurador queda “automáticamente” liberado de responsabilidad.